Citation Nr: 1022447	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand and 
nail disorder, to include as secondary to diabetes mellitus 
and/or the result of exposure to herbicides.

2.  Entitlement to service connection for a left hand and 
nail disorder, to include as secondary to diabetes mellitus 
and/or the result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for a bilateral hand and nail disorder as such is secondary 
to his service-connected diabetes mellitus.  Specifically, he 
alleges that, over the prior 25 years, his nails have spooned 
and, more recently, the spooning has worsened and his nails 
have split, causing extreme discomfort and inflammation.  The 
Veteran believes that the deterioration of his nails is a 
result of his service-connected diabetes mellitus.  
Additionally, in an April 2005 VA treatment record, it was 
noted that the Veteran's spooning of his fingernails 
persisted and that such was more likely than not related to 
Agent Orange exposure.  Although the Veteran has not claimed 
that his bilateral hand and nail disorder is a result of 
exposure to herbicides, the Board is required to consider all 
theories of entitlement raised in the record, either by the 
claimant or in the medical evidence.  Robinson v. Mansfield, 
21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004).  As such, the Board has 
considered both theories of entitlement. 

However, prior to consideration of the Veteran's claims on 
the merits, the Board finds that a remand is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide his claims so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In this regard, the Board initially notes that there are 
outstanding VA treatment records that need to be obtained 
prior to consideration of the Veteran's appeal.  In this 
regard, he has reported treatment at the Viera VA Outpatient 
Clinic in Brevard County, Florida.  As such, the AOJ obtained 
records from such facility dated from June 2001 to November 
2001 and from February 2005 to January 2006.  However, in his 
May 2006 substantive appeal (VA Form 9), the Veteran 
requested that VA obtain records from his most recent visit 
to the Viera VA Outpatient Clinic in May 2006 for 
consideration in his appeal.  These records, as well as those 
dated between November 2001 and February 2005, are not 
contained in the claims file.  VA has a duty to request all 
available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  Therefore, any outstanding VA 
treatment records from the Viera VA Outpatient Clinic dated 
from November 2001 to February 2005 and from April 2006 to 
the present should be obtained. 

The Board also finds that a remand is necessary in order to 
afford the Veteran a VA examination so as to determine the 
nature and etiology of his claimed bilateral hand and nail 
disorder.  In this regard, the Board notes the Veteran has 
not been diagnosed with such a disorder.  Rather, VA 
treatment records reflect only findings of spooning of his 
fingernails.  However, the Veteran has provided credible and 
competent statements regarding persistent or recurrent 
symptoms of a disability.  Additionally, in an April 2005 VA 
treatment record, it was noted that such may be related to 
his Agent Orange exposure while he was serving in Vietnam.  
However, the Veteran's treatment provider did not provide a 
rationale for such statement.  Therefore, there is an 
indication that the Veteran's persistent and recurrent 
symptoms of a claimed bilateral hand and nail disorder may be 
associated with his in-service exposure to herbicides.  As 
such, the Board concludes that the Veteran should be afforded 
a VA evaluation to determine the nature and etiology of his 
claimed bilateral hand and nail disorder, i.e., whether such 
is related to his military service, to include herbicide 
exposure, or is secondary to his service-connected diabetes 
mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment 
records from the Viera VA Outpatient 
Clinic in Brevard County, Florida, dated 
from November 2001 to February 2005 and 
from April 2006 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of his bilateral hand 
and nail disorder.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  
The examiner is requested to identify all 
currently diagnosed disorders of the right 
and left fingernails and hands.  

Thereafter, the examiner should offer an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that any currently diagnosed disorder of 
the right and/or left fingernails and/or 
hands began during the Veteran's military 
service, or is otherwise is related to 
such service, to include exposure to 
herbicides.  The examiner should also 
offer an opinion as to whether the 
Veteran's diabetes mellitus caused or 
aggravated any currently diagnosed 
disorder of the right and/or left 
fingernails and/or hands.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his bilateral 
hand and nail disorder and the continuity 
of symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


